DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Eastman Chemical Company application filed with the Office on 12 March 2019.

Claims 1-12 and 14-21 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on12 March 2019 is acknowledged and has been entered.

Priority
The present application is the US National Stage Application of an International Patent Application, PCT/US2017/049281, which was filed 30 August 2017, and claims priority to a US Provisional Patent Application, 62/395,416, which was filed on 16 September 2016.  The present claims have an effective filing date of 16 September 2016.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted regarding the present application filed on 7 August 2019, and 20 November 2020, are in compliance 
	
Drawings
The present drawings have been found to be without objection.

Claim Interpretation
Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim (MPEP § 2111.01 (IV) (A)).  Applicant has provided such definition for terms, at least at [0020], [0052], [0066], [0070], and [0072] of the specification as filed, as well as in the “Definitions” and “Numerical Ranges” portions of said specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the resistive layer".  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggest adding the term “material” between “resistive” and “layer”, as antecedent basis in claim 1 is provided for the term “the resistive material layer”.  As claims 2-11 and 14-16 ultimately depend from claim 1, they are rejected under the same basis.

Claim 3 recites the limitation "the biosensor".  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggest adding the term “component” after said recitation, as antecedent basis in claim 1 is provided for the term “the biosensor component”. 

Claim 17 recites the limitation "the resistive layer".  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggest adding the term “material” between “resistive” and “layer”, as antecedent basis in claim 17 is provided for the term “the resistive material layer”.  As claims 18-21 ultimately depend from claim 17, they are rejected under the same basis.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 6-10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a US Patent Application Publication to Kim, et al. (US 2012/0118735 A1; hereinafter, “Kim”).

Regarding claim 1, Kim discloses an electrode strip for an electrochemical biosensor (Abstract; which reads on the claimed, “[a] biosensor component for use in analyzing a biological sample”).  Kim teaches the electrode strip including a strip-shaped non-conductive substrate ([0024]; which reads on “a substrate”).  Kim also teaches electrodes include a metal layer 20 and a carbon layer 30, and wherein, the metal layer 20 is provided on the substrate 10, the carbon layer 30 is provided on the metal layer 20 ([0035]; Figure 1; which reads on “a conductive layer deposited on said substrate; a resistive material layer deposited on said conductive layer”, wherein the taught metal layer corresponds to the claimed conductive layer and the carbon layer corresponds to the claimed resistive material layer).  Additionally, Kim teaches a reagent, etc. having reactivity with a biological sample to be measured is placed on the area adjacent to the working electrode 101 and the reference electrode 102, or on the area where the auxiliary electrode 104 is disposed ([00050]; Figure 2; which reads on “a biological reactant for electrochemically reacting with said biological sample”).  Kim teaches said metal layer 20 can include a mixed layer of nickel and chromium, wherein the content ratio of nickel to chromium may range from 90:10% To 50:50% by wherein said conductive layer comprises nickel and chromium, wherein a combined weight percent of the nickel and chromium in the conductive layer is in the range of 50 to 100 weight percent, and wherein the weight percent of chromium in the conductive layer is greater than 20 weight percent”).
Further, Kim also teaches the carbon layer (i.e., the resistive layer) may have a thickness in the range of about 200 to 2000 Å (equivalent to 20 – 200 nanometers; [0038]). This may render establish a case of prima facie case of obviousness existing, as the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP §2144.05 (I)).  However, the recited limitation, “wherein the thickness of the resistive layer is less than 20 nm” is recited in the alternative to the limitation, “wherein the weight percent of chromium in the conductive layer is greater than 20 weight percent”, which is anticipated by the reference; therefore the obviousness of the range of thickness of the resistive material layer is not asserted against claim 1 in its present form.

Regarding claim 2, Kim teaches a working electrode 101, a reference electrode 102, and an auxiliary electrode 104 ([0049]).

Regarding claims 3 and 4, Kim teaches the disclosed invention relates to an electrode strip for an electrochemical biosensor test strip, which is for quantitatively analyzing specific substances in a biological sample, for example glucose in blood ([0001]).

Regarding claim 6, Kim teaches the metal layer 20 and the carbon layer 30 may be formed by sputtering ([0037]).

Regarding claims 7-9, Kim teaches mixed layer of nickel and chromium, wherein the content ratio of nickel to chromium may range from 90:10% To 50:50% ([0047]), and the carbon layer (i.e., the resistive layer) may have a thickness in the range of about 200 to 2000 Å (equivalent to 20 – 200 nanometers; [0038]).

Regarding claim 10, Kim teaches the resistive material layer equivalent is a sputtered carbon layer ([[0035]; [0037]).

Regarding claim 11, Kim teaches the carbon layer (i.e., the resistive layer) may have a thickness in the range of about 200 to 2000 Å (equivalent to 20 – 200 nanometers; [0038]).

Regarding claims 15 and 16, Kim teaches the substrate may be an insulating polymer, such as a polyethylene terephthalate (PET) film, an epoxy resin film, a phenolic resin film, a polyethylene film, a polyvinyl chloride film, a polyester film, a polycarbonate film, a polystyrene film, a polyimide film, among other possibilities ([0053]; some of these identified substances match those disclosed within the instance specification as materials suitable as the claimed 

Regarding claim 17, Kim discloses an electrode strip for an electrochemical biosensor, which is fabricated by forming a nickel-including metal layer on a non-conductive substrate including a polymer material, forming a carbon layer thereon (Abstract; which reads on the instantly claimed, “a method for forming an electrode for a biosensor”).  Kim teaches a strip-shaped non-conductive substrate ([0024]; which reads on “providing a substrate”).  Kim further teaches a metal layer 20 and a carbon layer 30, and wherein, the metal layer 20 is provided on the substrate 10, the carbon layer 30 is provided on the metal layer 20 ([0035]; Figure 1), wherein said metal layer 20 and said carbon layer 30 may be formed by sputtering ([0037]; therefore, inherently requiring “providing a conductive material target; . . .physical vapor depositing at least a portion of said substrate with material from said conductive material target to thereby form a conductive layer on said substrate; . . .providing a resistive material target; and . . .physical vapor depositing at least a portion of said conductive layer with material from said resistive material target to thereby form a resistive material layer on said conductive layer”).  Additionally, Kim teaches said metal layer 20 can include a mixed layer of nickel and chromium, wherein the content ratio of nickel to chromium may range from 90:10% To 50:50% by weight ([0047]; which reads on “wherein said conductive layer comprises nickel and chromium, wherein a combined weight percent of the nickel and chromium in the conductive layer is in the range of 50 to 100 weight percent, and wherein the weight percent of chromium in the conductive layer is greater than 20 weight percent”).
Further, Kim also teaches the carbon layer (i.e., the resistive layer) may have a thickness in the range of about 200 to 2000 Å (equivalent to 20 – 200 nanometers; [0038]). This may render establish a case of prima facie case of obviousness existing, as the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP §2144.05 (I)).  However, the recited limitation, “wherein the thickness of the resistive layer is less than 20 nm” is recited in the alternative to the limitation, “wherein the weight percent of chromium in the conductive layer is greater than 20 weight percent”, which is anticipated by the reference; therefore the obviousness of the range of thickness of the resistive material layer is not asserted against claim 17 in its present form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 12, 14, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.

Regarding claim 5, Kim teaches the limitation of instant claim 1, as outlined above.  Further, Kim also teaches the metal layer (i.e., the conductive layer) may have a thickness in the range of about 200 to 2000 Å (equivalent to 20 – 200 nanometers; [0038]).
Kim is silent as to the thickness of the taught substrate, only giving relative size via drawings.
However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP §2144.04(IV)(A)).

Regarding claims 12 and 14, Kim teaches the limitation of instant claim 1, as outlined above.  Further, Kim also teaches nickel and chromium as the only metal materials in certain embodiments ([0046]).
i.e., the resistive layer) “may have a thickness within the range of about 200 to 2000 Å” (equivalent to 20 – 200 nanometers; [0038]).  A case of prima facie case of obviousness with regard to ranges may exist where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP §2144.05 (I)).  In the present case, no criticality or unexpected results are shown from the claimed ranges of the resistive material layer.  Therefore, one of ordinary skill in the art would recognize that the taught “about [20 nm]” would render obvious thicknesses of “less than 20 nm” and “between 5 and 15 nm”.  Further, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP §2144.04(IV)(A)).

Regarding claim 18, Kim teaches the limitation of instant claim 17, as outlined above.  Further, Kim teaches the substrate may be PET ([0053]).  Additionally, Kim teaches the metal layer (i.e., the conductive layer) and carbon layer (i.e., the resistive material layer) may have a thickness in the range of about 200 to 2000 Å (equivalent to 20 – 200 nanometers; [0038]).  Kim also teaches substances (i.e., Ni:Cr) that match those disclosed within the instance specification as materials of the electrode, and therefore it is reasonable to assume the have they have inherent properties as required by the instant claimed limitations.  Kim teaches the disclosed invention relates to an electrode strip for an electrochemical biosensor test strip, which is for quantitatively analyzing specific substances in a biological sample, for example glucose in blood ([0001]).
Kim is silent as to the thickness of the taught substrate, only giving relative size via drawings.
However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP §2144.04(IV)(A)).

Regarding claim 19, Kim teaches mixed layer of nickel and chromium, wherein the content ratio of nickel to chromium may range from 90:10% To 50:50% ([0047]), and the carbon layer (i.e., the resistive layer) may have a thickness in the range of about 200 to 2000 Å (equivalent to 20 – 200 nanometers; [0038]).

Regarding claim 20, Kim teaches the resistive material layer equivalent is a sputtered carbon layer ([[0035]; [0037]).

Regarding claim 21, Kim teaches the carbon layer (i.e., the resistive layer) may have a thickness in the range of about 200 to 2000 Å (equivalent to 20 – 200 nanometers; [0038]). Further, Kim teaches the substrate may be PET ([0053]).

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.

The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/J. Christopher Ball/           Primary Examiner, Art Unit 1795 
4 June 2021